ACCEPTED
                                                                                                         03-14-00374-CV
                                                                                                                3652338
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                     1/5/2015 3:04:31 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                     CAUSE NO.        03-14-00374-CV

C & M JONES INVESTMENTS LP                        *              IN THE COURT OF APPEALS
                                                                                  FILED IN
                                                  *                        3rd COURT OF APPEALS
                                                  *                            AUSTIN, TEXAS
v.                                                *                        1/5/2015 3:04:31 PM
                                                                 THIRD DISTRICT
                                                  *                          JEFFREY D. KYLE
                                                                                   Clerk
                                                  *
DONOVAN THOMAS                                    *              TRAVIS COUNTY, TEXAS

                     MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes C & M JONES INVESTMENTS LP, Appellee, by and through their attorney

of record, who requests that the Court grant an extension oftime to file Appellee ' s Reply Brief

and in support shows as follows:

                                                      I.

       The deadline for filing Appellants' Brief was on January 5, 2015.

                                                      II.

       Appellee is requesting an extension of 14 days to complete Appellee ' s Brief because an

illness of counsel   fo~   Appellee. Specifically, Appellee's counsel has endured strep throat for

about 10 days. One extension have been filed by Appellant to date. This is Appellee ' s third

extension for time to file Reply Brief.

       WHEREFORE, PREMISES CONSIDERED, Appellants request an extension until

January 19, 2015.
                                                                 Respectfully submitted,




                                                                 Cliff McCormack
                                                                 Attorney for Appellant
                                                                 174 S. Guadalupe, Suite 106
                                                                 San Marcos, Texas 78666
                                                                 Telephone: 512-353-3803
                                                                 Fax: 512-353 -7483
                                                                 cliffwmccormack@gmail.com
                                                                 SBN 00792683
                                                                                          _5   .d f?
            SWORN TO AND SUBSCRIBED TO by Cliff McCormack on the __                            day of January
2015.

                                                                 ~?/'~~{ /
                                                                /)         . p ~
             ''"""''             DAN MCCORMACK
                                                            !;/#!// / ~~z__
        /~'Y'.]t!}::---_
                  Notary Public , State of Texas          Notary Public, State of Texas
        ~ :.~}~ ~   M y CommiSSIOn Expire s
        -,:...,; ... ,-:._...y    June 01, 2015
          ,,,,tf,?.~,,,,,,



                                                  CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Motion has been delivered to Donovan
Thomason the     day of January 2015 via facsimile at 512-398-6040.



                                                         ~Cliff McCormack

                                    CERTIFICATE OF CONFERENCE

           I certify that I have previously conferred or attempted to confer with DL)novan Thomas.




                                                            2